Case 2:21-cv-00093-GW-RAO Document 5 Filed 03/10/21 Page 1 of 1 Page ID #:9



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    TOMMY COLE,                                Case No. CV 21-00093-GW (RAO)
12                        Petitioner,
13          v.                                   JUDGMENT
14    UNKNOWN,
15                        Respondent.
16

17         Pursuant to the Court’s Order Denying Application and Dismissing Action
18   Without Prejudice,
19         IT IS ORDERED AND ADJUDGED that the Application is denied, and this
20   action is dismissed without prejudice.
21

22

23   DATED: March 10, 2021
24
                                              GEORGE H. WU
25                                            UNITED STATES DISTRICT JUDGE
26

27

28
